Exhibit 10.47

 

AMENDMENT NO. 2

TO

CHANGE IN CONTROL/NONCOMPETITION AGREEMENT

Dated as of December 13, 2006

Reference is made to that certain Change in Control/Noncompetition Agreement
dated as of August 1, 2001, as amended by Amendment No. 1 thereto dated as of
July 15, 2005 (the “Agreement”), by and among Enterprise Bancorp, Inc. (the
“Company”) and Enterprise Bank and Trust Company (the “Bank” and together with
the Company, the “Employers”) and Robert R. Gilman (the “Executive”).

WHEREAS, the Employers and the Executive are in mutual agreement that certain
changes to the Agreement, which would become effective as of January 1, 2007
(the “Effective Date”), would be advisable;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Employers and the Executive hereby
agree as follows:

Effective as of the Effective Date, the Agreement shall be amended, such that
the various provisions of the Agreement referenced below shall be amended as set
forth below.

Amendment to Section 4(a)(vii).  Section 4(a)(vii) shall be amended and restated
in its entirety to read as follows:

any other compensation and benefits as may be provided in accordance with the
terms and provisions of any other agreements between the Executive and either of
the Employers and any applicable plans, programs, procedures and practices of
the Employers;

Amendment to Section 4(c).  Section 4(c) shall be amended and restated in its
entirety to read as follows:

(c)           For purposes of this Section 4, the Executive’s “Highest Annual
Compensation” shall mean, as determined as of any Date of Termination, the sum
of (i) the highest per annum rate of base salary paid by the Employers to the
Executive at any time during the three-year period prior to such Date of
Termination and (ii) the highest annual cash performance bonus or other annual
cash incentive compensation paid by the Employers to the Executive, including
all such cash amounts paid to the Executive individually and as part of an
employee or executive officer group (or which would have been paid but for an
election by the Executive to defer payment to a later period), with respect to
any of the three most recently completed fiscal years of the Employers prior to
such Date of Termination.


--------------------------------------------------------------------------------


Amendment to Section 8(c).  In Section 8(c), clause (ii), contained in the
eleventh through fourteenth lines thereof, shall be deleted in its entirety and
clause (iii) shall be redesignated as clause (ii) and amended and restated in
its entirety to read as follows:

(ii) the annual cash performance bonus or other annual cash incentive
compensation paid by the Employers to the Executive, including all such cash
amounts paid to the Executive individually and as part of an employee or
executive officer group (or which would have been paid but for an election by
the executive to defer payment to a later date), with respect to the most
recently completed fiscal year prior to such date on which the Executive’s
employment with the Bank is terminated.

The Agreement, as amended by this Amendment No. 2, is and shall continue to be
in full force and effect and shall not be affected by this Amendment No.2,
except and only to the extent specified above.

IN WITNESS WHEREOF, the undersigned Executive has hereunto set his hand and each
of the Employers has caused this Amendment No. 2 to be executed in its name and
on its behalf by a duly authorized officer, in each case as an instrument under
seal and as of the date set forth above.

ENTERPRISE BANCORP, INC.

 

 

 

 

 

By:

/s/ George L. Duncan

 

 

George L. Duncan

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

ENTERPRISE BANK AND TRUST COMPANY

 

 

 

 

 

By:

/s/ George L. Duncan

 

 

George L. Duncan

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

/s/ Robert R. Gilman

 

 

Robert R. Gilman

 

2


--------------------------------------------------------------------------------